 1                                                           The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                          WESTERN DISTRICT OF WASHINGTON
 8                                    AT SEATTLE

 9
10    UNITED STATES OF AMERICA,                     NO.    CR18-303RAJ
                            Plaintiff,
11                                                  UNITED STATES’ MOTION FOR
12                                                  ALTERNATIVE VICTIM
                     v.                             NOTIFICATION PROCEDURE
13
14
      ANDREY TURCHIN,
15     a/k/a, “fxmsp,” et al.,                      Noted: July 7, 2020
16                          Defendant.
17
18         The United States of America, by and through undersigned counsel, respectfully
19 moves this Court, pursuant to Title 18, United States Code, Section 3771(d)(2), for
20 authorization to employ the victim notification procedures described below, in order to
21 provide notice to the large number of victims in this matter. No charged defendant has
22 appeared in this District.
23         The Crimes Victims’ Rights Act (“the Act”), codified at 18 U.S.C. § 3771,
24 provides certain rights to victims in federal criminal proceedings. Among the rights the
25 Act affords to crime victims are the rights to “reasonable, accurate, and timely notice” of
26 public court proceedings and “to be reasonably heard at any public proceeding in the
27 district court involving release, plea, sentencing, or any parole proceeding.” 18 U.S.C.
28 § 3771(a). The Act requires “[o]fficers and employees of the Department of Justice and
     MOTION FOR ALTERNATIVE VICTIM NOTIFICATION - 1                        UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Turchin (CR18-303RAJ)                                 SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1 other departments and agencies of the United States engaged in the detection,
 2 investigation and prosecution of crime make their best efforts to see that crime victims
 3 are notified of, and accorded, the rights described in subsection [3771](a),” 18 U.S.C.
 4 § 3771(c)(1), and it instructs the Court to “ensure that the crime victim is afforded” those
 5 rights. 18 U.S.C. § 3771(b). The Act defines a crime victim as “a person directly and
 6 proximately harmed as a result of the commission of a Federal offense . . .” 18 U.S.C.
 7 § 3771(e). Importantly, the Act recognizes that for crimes involving multiple victims, the
 8 Court has discretion to adopt procedures to accord victim rights without unduly
 9 interfering with the criminal proceedings. Thus, 18 U.S.C. §3771(d)(2) provides:
10          In a case where the court finds that the number of crime victims makes it
            impracticable to accord all of the crime victims the rights described in
11
            subsection (a), the court shall fashion a reasonable procedure to give effect
12          to this chapter that does not unduly complicate or prolong the proceedings.
13 The Act places no limitations on the alternative procedures, which a Court may fashion
14
   other than that the procedures be reasonable to effectuate the Act and that they not unduly
15
   complicate or prolong the proceedings. Id.
16
          As set forth in the records on file, the charges in this case relate to a sophisticated
17
   cybercriminal group alleged to have compromised the protected computer networks of
18
   hundreds of corporate entities, educational institutions, and governmental agencies. The
19
   group then sold the network access to others, thus subjecting the victim entities to a wide
20 spectrum of cyberattacks and fraud. Victims of the alleged misconduct include the
21
     breached companies in over 40 countries, including the United States, as well as
22
     individuals whose personal or financial information were compromised through the
23
     hacking and the resulting criminal activity.
24
            The U.S. Attorney’s Office for the Western District of Washington is committed
25
     to providing victims with every reasonable opportunity to express their views to the
26
     Court. It is vitally important to the integrity of the prosecution process that victims know
27 that their losses and the impact of the offense conduct are fairly considered by the Courts
28
   in reaching a just resolution and a fair sentencing outcome in a case. However, the large
      MOTION FOR ALTERNATIVE VICTIM NOTIFICATION - 2                        UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      United States v. Turchin (CR18-303RAJ)                                 SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1 number of victims in this case makes compliance with the notification requirements
 2 outlined in Section 3771(a), (b) and (c) impracticable. Neither the United States nor the
 3 Court has the resources to accord all of the victims in this case the notice required by
 4 subsection 3771(a) on an individualized basis.
 5         As the Court has approved with respect to other cybercrime prosecutions in this
 6 District, the United States proposes to notify victims through the Justice Department’s
 7 website for large cases, https://www.justice.gov/largecases, which will host a case-
 8 specific webpage for individuals who are victims or who believe they may be victims.
 9 The case-specific website will also contain the notices required under the Act and provide
10 potential victims the opportunity to complete a victim impact statement in order to relay
11 information about how they were victimized, thereby putting the United States in a better
12 position to communicate directly and individually with potential victims.
13         For the forgoing reasons, the United States requests that the Court grant this
14 motion for alternative victim notification procedure pursuant to Title 18, United States
15 Code, Section 3771(d)(2).
16         DATED this 7th day of July, 2020.
17                                                   Respectfully submitted,
18
                                                     BRIAN T. MORAN
19                                                   United States Attorney
20
                                                     s/ Steven T. Masada
21                                                   STEVEN T. MASADA
22                                                   Assistant United States Attorney
                                                     United States Attorney’s Office
23                                                   700 Stewart Street, Suite 5220
24                                                   Seattle, Washington 98101-1271
                                                     Phone: (206) 553-4282
25                                                   Fax:     (206) 553-4440
26                                                   E-mail: Steven.Masada@usdoj.gov

27
28
     MOTION FOR ALTERNATIVE VICTIM NOTIFICATION - 3                        UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Turchin (CR18-303RAJ)                                 SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
 1                                                             The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                      NO.    CR18-303RAJ
11                             Plaintiff,
                                                     [PROPOSED] ORDER GRANTING
12                                                   MOTION FOR ALTERNATIVE VICTIM
                        v.
13                                                   NOTIFICATION PROCEDURE

14
      ANDREY TURCHIN,
15     a/k/a, “fxmsp,” et al.,
16                             Defendant.
17
18          THE COURT, having considered the government’s motion for alternative victim
19 notification, and all the files and records in the above-captioned matter, finds that the
20 circumstances are as set forth in said motion and, accordingly:
21          IT IS ORDERED that the government’s motion is GRANTED.
22          IT IS FURTHER ORDERED, pursuant to 18 U.S.C. §3771(d)(2), that given the
23 large number of potential victims in this case, the United States is authorized to provide
24 the notifications required by 18 U.S.C. § 3771 via the Internet. The government shall
25 post a link on the Department of Justice’s large case website, located at
26 http://www.justice.gov/largecases/, that will direct potential victims to a webpage that
27 contains case-specific notifications and information on how to submit victim impact
28 statements.
     ORDER - 1                                                              UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Turchin (CR18-303RAJ)                                  SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
 1          SO ORDERED.
 2          DATED this _____ day of July, 2020.
 3
 4
 5                                            ______________________________
 6                                            HON. RICHARD A. JONES
                                              United States District Judge
 7
 8
 9 Presented by:
10
   s/ Steven T. Masada
11 STEVEN T. MASADA
12 Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER - 2                                                      UNITED STATES ATTORNEY
                                                                   700 STEWART STREET, SUITE 5220
     United States v. Turchin (CR18-303RAJ)                          SEATTLE, WASHINGTON 98101
                                                                           (206) 553-7970
